        Case 1:20-mj-01044-AMD Document 15 Filed 09/17/20 Page 1 of 2 PageID: 155




                                                                                  U.S. Department of Justice
                                                                                        United States Attorney
                                                                                        District of New Jersey


CRAIG CARPENITO                                                                            401 Market Street, Fourth Floor
United States Attorney                                                                    Camden, New Jersey 08101-2098

ALISA SHVER                                                                                    Direct Dial: 856.968.4864
Assistant United States Attorney                                                            Email: alisa.shver@usdoj.gov


                                                                     September 17, 2020

Via ECF

Hon. Ann Marie Donio
United States Magistrate Judge
District of New Jersey
Mitchell H. Cohen Courthouse
4th & Cooper Streets
Camden, New Jersey 08101

           Re:        United States v. Andrew Drechsel, 20-mj-1044 (AMD)

Dear Judge Donio,

        The government respectfully submits this brief letter in response to the Court’s question
regarding proffered testimony at a detention hearing. This Court has the authority to permit the
government to rely on proffered testimony at a detention hearing, the typical practice of this Court and
well within its discretion. This is particularly appropriate in a context where the Federal Rules of
Evidence do not apply and where sufficiently weighty evidence to support a finding of probable cause
is readily available.

        Federal Rule of Evidence 1101(d)(3) clearly exempts form the application of the Rules, such
“Miscellaneous proceedings” as “a preliminary examination in a criminal case” (the terms formerly
given to what are now known as preliminary hearings under Federal Rule of Criminal procedure 5.11),
and bail hearings. The Advisory Committee observed that “[h]earsay testimony is…customarily
received in” criminal preliminary hearings, and that “[p]roceedings with respect to release on bail or
otherwise do not call for application of the rules of evidence.” Advisory Committee Notes 1972; see
also 18 U.S.C. § 3142(f) (“The rules concerning admissibility of evidence in criminal trials do not
apply to the presentation and consideration of information at the hearing.”); United States v. Delker,
757 F.2d 1390, 1397-98 (3d Cir. 1985).

       The explicit Congressional policy preference adopted in the language of the Bail Reform Act of
1984 reflects the legislative history of the District of Colombia detention statute on which the Bail
Reform Act was based. As noted in an opinion of the District of Colombia Court of Appeals (the


1
    See Fed. R. Crim. P.5.1. (Advisory Committee Notes on the 2002 Amendments).
     Case 1:20-mj-01044-AMD Document 15 Filed 09/17/20 Page 2 of 2 PageID: 156


District of Colombia’s highest court, which is equivalent to a state supreme court), the District of
Colombia statute’s legislative history includes the following statement in a House Report:

               as is the present practice under the Bail Reform Act,…the use of sworn
               testimony will be the exception and not the rule…(B)ail hearings under
               the Bail Reform Act, which frequently result in detention of the accused,
               proceed primarily of proffers. They are not formal trials requiring strict
               adherence to technical rules of evidence.

United States v. Edwards, 430 A.2d 1321, 1334 (D.C. Ct. App. 1981) (quoting H.R. Rep. No. 91-901,
91st Cong., 2d Sess. 182, 184 (1970)); see also Delker, 757 F.2d at 1395. The District of Colombia
court therefore stated that “[t]he legislative history of the statute confirms Congress’ intent that the
information upon which the judicial officers makes his finding need not be sworn testimony, and that
the hearing is not designed to afford defendants a discovery device.” Edwards, 430 A.2d at 1334.
Because, in the view of the Third Circuit, Congress did not intend for bail hearings to become “mini
trials,” courts may permit either witness testimony of proferred evidence detention hearings, in their
discretion. Delker, 757 F.2d at 1396.

        In sum, the customary practice of permitting courts to allow proffered testimony, in their
discretion, is sound and well worn.

       In the event that you have any comments or questions, please do not hesitate to contact me at
(856) 968-4864. Thank you for your consideration in this matter.


                                                             Respectfully submitted,

                                                             CRAIG CARPENITO
                                                             United States Attorney




                                                             By: Alisa Shver
                                                             Assistant U.S. Attorney
                                                             District of New Jersey




                                                    2
